ORDER
PER CURIAM.
On consideration of the affidavit of Ru-thann Aron, wherein she consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, and the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 1st day of March, 2001
ORDERED that the said Ruthann Aron, is hereby disbarred by consent effective nunc pro tunc to March 31, 1999. It is
FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s criminal conviction in the Circuit Court for Montgomery County, Maryland is hereby dismissed as moot. It is
FURTHER ORDERED that the reciprocal matter be dismissed as moot, without prejudice to Bar Counsel reinstating a reciprocal discipline proceeding if respondent should seek reinstatement while her Maryland suspension is in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
*42The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.